J-S89035-16



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

STEVEN BURDA,                                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                             Appellant

                      v.

MARY CUSHING DOHERTY, ESQUIRE,
JOO Y. PARK, ESQUIRE,
ANDREW W. FERICH, ESQUIRE, AND
HIGH SWARTZ, LLP
                                                      No. 3800 EDA 2015


               Appeal from the Order Entered November 19, 2015
       in the Court of Common Pleas of Montgomery County Civil Division
                             at No(s): 2014-27298

BEFORE: SHOGAN, MOULTON, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                     FILED DECEMBER 30, 2016

        Appellant, Steven Burda, appeals pro se from the order entered in the

Montgomery County Court of Common Pleas granting the motion to dismiss

with prejudice Appellant’s Amended Complaint filed by Appellees, Mary

Cushing Doherty, Esq., Joo Y. Park, Esq., Andrew W. Ferich, Esq. and High

Swartz, LLP.1 We affirm.

        The trial court summarized the facts and procedural history as follows:

              This case arose out of Appellee [Doherty’s] role as
           arbitrator in Appellant’s underlying divorce litigation. On

*
    Former Justice specially assigned to the Superior Court.
1
  The trial court noted that Appellees “Joo Y. Park and Andrew W. Ferich
were law clerks and/or associates at High Swartz at the time of this case’s
events.” Trial Ct. Op., 1/28/16, at 1 n.1.
J-S89035-16


        or about October 28, 2011, Appellant, his ex-spouse Alla
        Korenman, and Appellee Doherty entered into a binding
        “Agreement to Arbitrate.” The Agreement gave Appellee
        Doherty the authority to “consider, adjudicate, and make
        awards on the economic issues in the pending divorce” and
        “to resolve related issues of discovery.”

            After arbitration proceedings concluded, Appellee
        Doherty issued an Arbitration Award on June 27, 2012.
        After both parties made requests for reconsideration and
        clarification, Appellee Doherty issued a revised Final
        Arbitration Award on September 4, 2012. Appellant was
        represented in arbitration by Attorney (now Judge) Daniel
        Clifford and subsequently Andrew Laird.        Presently,
        Appellant represents himself pro se.

            After the Final Arbitration Award was issued, Appellant
        filed a Petition to Vacate Final Arbitration Award on
        October 4, 2012, alleging, inter alia, that the arbitrator,
        Appellee Doherty, was improperly biased against him.
        Appellant also filed a Petition for Modification or Correction
        of Arbitration Award.       After a hearing, Judge Daniele
        denied both petitions . . . .[2]

           On or about October 3, 2014, Appellant initiated the
        instant action against [Appellees] for legal malpractice,
        among various other causes of action.             After oral
        arguments, this [c]ourt sustained the majority of
        Appellee’s Preliminary Objections, allowing Appellant to file
        an Amended Complaint limited to breach of contract
        and/or    professional negligence      causes    of action.
        Thereafter, Appellees filed a Motion to Dismiss the
        Amended Complaint pursuant to Pa.R.C.P. 233.1. This
        [c]ourt granted said Motion, dismissing Appellant’s
        Amended Complaint with prejudice and barring Appellant
        from pursuing additional pro se litigation against Appellees
        raising the same or related claims without leave of court.

2
  This Court affirmed the trial “court’s orders of December 6, 2012, and
December 13, 2012, dismissing [Appellant’s] petition to vacate final
arbitration award and petition to modify or correct final arbitration award on
the basis of the trial court’s opinion.” Burda v. Korenman F/K/A Burda,
315 EDA 2013 (unpublished memorandum at 8) (Pa. Super. Jan. 15, 2014).



                                    -2-
J-S89035-16


Trial Ct. Op., 1/28/16, at 1-2 (citation and footnote omitted).     Appellant

timely appealed and filed a court-ordered Pa.R.A.P. 1925(b) statement of

errors complained of on appeal.

     Appellant raises the following issues for our review:

        1. The trial Court (Judge Steven C. Tolliver, Sr.) had erred
        and/or grossly abused its discretion, committed an error of
        law and legal procedures, by not having nor requiring the
        parties be sworn-in or otherwise affirmed under oath in the
        November argument, thus not having a record under oath
        and this is contrary to the rules and legal procedures,
        making the argument a legal nullity and default judgment
        is not favored by the Courts at any level. (Note: there was
        no hearing nor trial, just short-list argument).

        2. The trial Court (Judge Steven C. Tolliver, Sr.) had erred
        and/or grossly abused its discretion, committed an error of
        law and legal procedures, by not giving an opportunity to
        have a hearing nor trial, where a trial by jury was
        demanded, and simply granted preliminary objections of
        the defendant on grounds not on the records nor in any of
        the filings. No swearing-in of the parties or their witnesses
        at the time of the argument.          No transcripts made
        available.

        3. The trial Court (Judge Steven C. Tolliver, Sr.) had erred
        and/or grossly abused its discretion, committed an error of
        law and legal procedures by simply favoring the attorney
        for opposing party versus an educated and well-informed
        plaintiff, and by default ruling for the attorney.        No
        swearing-in of the parties or their witnesses at the time of
        the argument. No transcripts made available.

        4. The trial Court (Judge Steven C. Tolliver, Sr.) had erred
        and/or grossly abused its discretion, committed an error of
        law and legal procedures by ignoring the complete record,
        objections, facts and legal authority provided by the
        Plaintiff by simply ignoring the true facts of the cases. No
        swearing-in of the parties or their witnesses at the time of
        the argument. No transcripts made available.



                                    -3-
J-S89035-16


         5. The trial Court (Judge Steven C. Tolliver, Sr.) had erred
         and/or grossly abused its discretion, committed an error of
         law and legal procedures by not permitting any witnesses
         to testify at any of the proceedings (hearing/trial) and thus
         keeping the plaintiff out of court, by further not permitting
         nor compelling the Defendants to participate or produce
         discovery as properly filed by the Plaintiff, where the
         Amended Complaint was not frivolous, and accurate in fact
         and law. No swearing-in of the parties or their witnesses
         at the time of the argument.           No transcripts made
         available.

         6. The trial Court (Judge Steven C. Tolliver, Sr.) had erred
         and/or grossly abused its discretion, committed an error of
         law and legal procedures by allowing hearsay statements
         by the defendants’ attorney on an unrelated, complete
         different case of the Plaintiff where the Defendant was not
         a party at all. No swearing-in of the parties or their
         witnesses at the time of the argument. No transcripts
         made available.

         7. The trial Court (Judge Steven C. Tolliver, Sr.) had erred
         and/or grossly abused its discretion, committed an error of
         law and legal procedures by favoring and protecting the
         attorney for the defendant, and targeting the pro-se
         Plaintiff, simply ruling that Plaintiff had no grounds without
         any hearing or trial, and contrary to the record appearing
         on the trial docket. No swearing-in of the parties or their
         witnesses at the time of the argument. No transcripts
         made available.

         8. The trial Court (Judge Steven C. Tolliver, Sr.) had erred
         and/or grossly abused its discretion, committed an error of
         law and legal procedures by accepting ex parte faxes and
         other communication from attorney for the defendants.

Appellant’s Brief at 5-6.

      As a prefatory matter, we consider whether Appellant has waived the

issues raised on appeal.    Our Rules of Appellate Procedure set forth the

required contents of appellate briefs. See Pa.R.A.P. 2111(a)(1)-(11). “The



                                     -4-
J-S89035-16


statement of the questions involved must state concisely the issues to be

resolved, expressed in the terms and circumstances of the case but without

unnecessary detail.” Pa.R.A.P. 2116(a).

         The argument shall be divided into as many parts as there
         are questions to be argued; and shall have at the head of
         each part─in distinctive type or in type distinctively
         displayed─the particular point treated therein, followed by
         such discussion and citation of authorities as are deemed
         pertinent.

Pa.R.A.P. 2119(a).   Citations of authorities must set forth the principle for

which they are cited. Pa.R.A.P. 2119(b).

      This Court has stated:

         Rule 2119 contains mandatory provisions regarding the
         contents of briefs. We have held consistently, [a]rguments
         that are not appropriately developed are waived.

             It is the appellant who has the burden of establishing
         his entitlement to relief by showing that the ruling of the
         trial court is erroneous under the evidence or the law.
         Where the appellant has failed to cite any authority in
         support of a contention, the claim is waived.

Bunt v. Pension Mortg. Assocs., Inc., 666 A.2d 1091, 1095 (Pa. Super.

1995) (quotation marks and citations omitted); accord J.J. Deluca Co. v.

Toll Naval Assocs., 56 A.3d 402, 412 (Pa. Super. 2012).

      Instantly, the argument section of Appellant’s brief recites the issues

raised on appeal verbatim without any legal analysis or citation to authority.

Because Appellant has cited no legal authority, he has waived his claims on




                                    -5-
J-S89035-16


appeal.3    See Pa.R.A.P. 2119(a), (b); J.J. Deluca Co., 56 A.3d at 412;

Bunt, 666 A.2d at 1095. Therefore, we affirm the order of the trial court.

        Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/30/2016




3
    This Court has noted:

           While this court is willing to liberally construe materials
           filed by a pro se litigant, we note that appellant is not
           entitled to any particular advantage because [he] lacks
           legal training. As our supreme court has explained, “any
           layperson choosing to represent [himself] in a legal
           proceeding must, to some reasonable extent, assume the
           risk that [his] lack of expertise and legal training will prove
           [his] undoing.”

O'Neill v. Checker Motors Corp., 567 A.2d 680, 682 (Pa. Super. 1989)
(citations omitted).




                                        -6-